The judgment finding the plaintiff *Page 405 
in error guilty of obtaining money under false pretenses was affirmed on February 23, 1926. The money which he was convicted of obtaining under false pretenses was in his possession as agent of the owner. It is now urged that the trial court erred in charging the jury as follows:
"It is not a matter of concern as to whether she paid him the money out of her own pocket, or whether it was money which he had collected and held for her as her agent."
As the statute provides for punishing whoever "obtains" anything of value by false and fraudulent pretenses, it is insisted that the conviction could not be had for obtaining money of which the accused already had the possession, and, no doubt, as a general proposition, that is true; but the rule can have no application where the delivery of the money is not necessary in order to obtain dominion over it. If the defendant had possession of the money as agent, and obtained the title to it by false and fraudulent pretenses, that would be a sufficient obtaining of the property within the meaning of the statute. The principle was directly decided in Commonwealth v. Schwartz, 92 Ky. 510,18 S.W. 775, 36 Am. St. Rep., 609. I quote the third proposition of the syllabus:
"Where one who is in possession of money belonging to another obtains the title by false pretenses, he is guilty of the statutory offense of obtaining money by false pretenses. In such a case it is not necessary to constitute the offense that the possession should have been obtained by false pretenses."
In that case a banker had the money in his possession, *Page 406 
which he had collected for the owner, and he thereafter obtained the title to it by false and fraudulent pretenses. He was held to be rightly convicted; the court deciding that the general rule requiring that both the property and the title should be obtained by false pretenses only applies where it takes delivery of the possession to complete the transfer of the title. See, also,People v. Cooke, 6 Parker, Cr. R. (N.Y.), 31. The rule is clearly stated in 11 Ruling Case Law, 842, and also in 25 Corpus Juris, 604.
Rehearing denied.
WILLIAMS and YOUNG, JJ., concur.